             Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 PageFILE
                                                                    1 of  32
                                                                      D IN CHAMBERS
                                                                                             U.S.D.C ATLANTA
                                                                                             May 08 2020
                                                                                      Date: __________________________

(USAO GAN 6/10) Search Warrant                                                        JAMES N. HATTEN, Clerk
                                                                                                      Smit
                                                                                                 gela____
                                                                                            s/An____       h ____________
                                                                                                         ____
                                                                                       By: ____
                                           United States District Court                           Deputy Clerk
                                            NORTHERN DISTRICT OF GEORGIA
                             In the Matter of the Search of
                                                                                   APPLICATION AND
   Property located at 4029 Mountain Side Trail, Dacula, GA                          AFFIDAVIT FOR
   30019-7266                                                                     SEARCH WARRANT
                                                                                 Case number: 1:20-MC-833
                                                                                      UNDER SEAL
I, Paul Fike, being duly sworn depose and say:
I am a Special Agent of the Federal Bureau of Investigation and have reason to believe that in the
property described as:

     Property located at 4029 Mountain Side Trail, Dacula, GA 30019-7266, as further described in
     Attachment A (incorporated by reference),
in the Northern District of Georgia there is now concealed certain property and certain information,
namely,

     See Attachment B (incorporated by reference),

which constitutes evidence of a crime, contraband, fruits of crime, or items illegally possessed, and
property designed for use, intended for use, or used in committing a crime, concerning violations of Title
18, United States Code, Section(s) 1344 and Title 18, United States Code, Section(s) 1956 and 1957. The
facts to support a finding of Probable Cause are as follows:

SEE ATTACHED AFFIDAVIT

Continued on attached sheet made a part hereof.

                                                                     Paul Fike
 Sworn to me by telephone pursuant to Federal                  Signature of Affiant
 Rule of Criminal Procedure 4.1
                                                               Paul Fike

 May 8, 2020                                                   Atlanta , Georgia
 Date                                                          City and States


 CATHERINE M. SALINAS
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Officer                            Signature of Judicial Officer
 AUSA J. Russell Phillips
       Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 2 of 32




                                 Affidavit
      I, Paul Fike, hereby depose and state under penalty of perjury that the

following is true and correct to the best of my knowledge and belief:

      I am a Special Agent with the Federal Bureau of Investigation (“FBI”), and

      I have been so employed since 1996. I am currently assigned to the Atlanta

      Division investigating financial crimes, including wire fraud, mail fraud,

      bank fraud, and securities fraud. I am a law enforcement officer of the

      United States within the meaning of 18 U.S. C. §2510(7), and I am

      empowered by law to conduct investigations and to make arrests for

      federal felony offenses.

      The facts set forth in this affidavit are based upon my personal

      observations, my training and experience, and information obtained from

      other law enforcement agents and various witnesses. Because this affidavit

      is being submitted for the limited purpose of establishing probable cause

      to obtain a search warrant, I have not included every detail of every aspect

      of the investigation. Rather, I have set forth only those facts that I believe

      are sufficient to establish probable cause for the requested search warrant.

      Unless specifically indicated otherwise, all conversations and statements

      described in this affidavit are related in substance and in part only.



                                     Page 1 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 3 of 32




            Premises to be Searched and Items to be Seized

The purpose of this affidavit is to set forth probable cause for the issuance

of a search warrant pertaining to the property located at 4029 Mountain

Side Trail, Dacula, GA 30019-7266, which is the residence of Maurice

Fayne, as further described in Attachment A, and all computers, electronic

media and devices, and all closed and/or locked containers therein (“the

Subject Premises”).

The items to be seized from the Subject Premises are described in

Attachment B.

                            Applicable Laws

The bank fraud statute, 18 U.S.C. § 1344, makes it a federal crime for

anyone to knowingly execute or attempt to execute a scheme and artifice

to defraud a financial institution, as defined in 18 U.S.C. § 20, or to obtain

moneys and funds owned by and under the custody and control of a

financial institution, by means of materially false and fraudulent pretenses,

representations, and promises, and by the omission of material facts.

In addition, two money laundering statutes are applicable here:

a.    First, 18 U.S.C. § 1956(a)(1)(B)(i) makes it a federal crime to engage

      in a financial transaction, knowing that it involves funds that are the


                               Page 2 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 4 of 32



      proceeds of some unlawful activity, including bank fraud, if those

      funds were in fact the proceeds of unlawful activity, including bank

      fraud, and if the transaction was designed to conceal or disguise the

      nature, location, source, ownership, or control of the proceeds of the

      unlawful activity.

b.    Second, 18 U.S.C. § 1957 makes it a federal crime to knowingly

      engage or attempt to engage in a monetary transaction, knowing

      that the transaction involved property or funds that were the

      proceeds of some criminal activity, including bank fraud, if the

      property had a value of more than $10,000, the property was in fact

      proceeds of that specified unlawful activity, and the transaction took

      place in the United States.

The CARES Act is a federal law enacted on March 29, 2020, designed to

provide emergency financial assistance to the millions of Americans who

are suffering the economic effects caused by the COVID-19 pandemic. One

source of relief provided by the CARES Act was the authorization of up to

$349 billion in SBA-guaranteed forgivable loans to small businesses

through the Paycheck Protection Program (PPP). In April 2020, Congress

authorized over $300 billion in additional PPP funding.




                              Page 3 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 5 of 32



The PPP allows qualifying small-businesses and other organizations to

receive loans with a maturity of two years and an interest rate of 1 percent.

PPP loan proceeds must be used by businesses on payroll costs, interest on

mortgages, rent, and utilities. The PPP allows the interest and principal to

be forgiven if businesses spend the proceeds on these expenses within

eight weeks of receipt and use at least 75 percent of the forgiven amount

for payroll.

                          The Investigation

The United States Attorney’s Office, the FBI, and the U.S. Small Business

Administration, Office of Inspector General (SBA-OIG) are investigating a

Georgia company called Flame Trucking, Inc. (Flame Trucking) and its

owner, Maurice Fayne (Fayne).

On August 9, 2019, Fayne opened Account 1408 at United Community

Bank Inc. (UCBI).

Fayne resides at the Subject Premises.

According to documents on file with the Georgia Secretary of State, Fayne

owns Flame Trucking, and Flame Trucking’s Principal Office is located at

the Subject Premises.

On April 15, 2020, Fayne submitted a PPP Borrower Application Form

(SBA Form 2483) to UCBI for his company, Flame Trucking. Based on the


                              Page 4 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 6 of 32



representations that Fayne made and caused to be made on the SBA Form

2483, Flame Trucking received a PPP loan for $3,725,500. The loan

proceeds were deposited into Fayne’s UCBI Account 1408 on April 22,

2020. UCBI subsequently lowered the loan amount to $2,045,300.

To apply for this loan, Fayne signed and dated a PPP Borrower

Application Form (SBA Form 2483) on April 15, 2020. On the form, Fayne

reported to UCBI that Flame Trucking’s average monthly payroll was

$1,490,200. In support of this calculation, on April 24, 2020, an email was

sent from flametruckinc@gmail.com to UCBI, attaching what Fayne

represented to be the October, November, and December 2019 bank

statements for Flame Trucking’s account at Arvest Bank (account # 6977),

titled in the name Maurice Fayne and Flame Trucking.

According to Arvest Bank, the account ending in 6977 is connected to

Fayne’s Social Security Number.

Arvest Bank informed investigators that the account ending in 6977 was

closed on September 17, 2019.

Investigators provided Arvest Bank with copies of the October, November,

and December 2019 bank statements that Fayne submitted or caused to be

submitted to UCBI to support Flame Trucking’s PPP loan application, and




                              Page 5 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 7 of 32



Arvest Bank informed investigators that those monthly statements were

not generated by Arvest Bank. In other words, they are fraudulent.

Page two of the SBA Form 2483 includes a list of certification statements

that must be initialed by the borrower. Fayne initialed all of the

certifications, including the one that reads as follows: “The funds will be

used to retain workers and maintain payroll or make mortgage interest

payments, lease payments, and utility payments, as specified under the

Paycheck Protection Program Rule; I understand that if the funds are

knowingly used for unauthorized purposes, the federal government may

hold me legally liable, such as for charges of fraud.” Fayne signed and

dated SBA Form 2483 on April 15, 2020.

According to information provided by UCBI to the FBI on April 24, 2020,

“Flame Trucking receive a PPP loan . . . this week and immediately began

wiring funds from the account, 6 of which went to individuals.” The

information also listed eight suspicious wire transfers, including the

following:

   a. REF #20201140054400 - $30,000 TO DANIEL E JAY – POW [purpose

      of wire]: PAYMENT ON LOAN

   b. REF #20201140054700 - $50,000 TO MICHAEL SARGENT – POW:

      PAYMENT ON LOAN


                              Page 6 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 8 of 32



   c. REF # 20201140020400 - $350,000 TO CAWANZA WILKINS – POW

      PAYROLL NORTH


Loan payments are not an authorized use of PPP funds under the CARES

Act. See Federal Register /Vol. 85, No. 76 /Monday, April 20, 2020 /Rules

and Regulations.

On May 6, 2020, Fayne was interviewed by federal law enforcement

agents. Fayne stated that all money obtained was used to fund payroll, pay

lease payments or truck expenses, and that no money was used for

personal purposes.

Cawanza Wilkins, who received part of the PPP loan proceeds from Fayne,

informed a Wells Fargo bank investigator that she was not an employee of

Flame Trucking and that Fayne was her brother. After receiving a $350,000

wire transfer from Flame Trucking, which came out of the PPP loan

proceeds, Wilkins stated that she made certain wire transfers at the

direction of Fayne, including an $84,000 wire to Bank of America account

6871 to Status Jewelers in Duluth, Georgia, and a $40,000 wire transfer for

child support completion to S.T. at Arkansas Federal Credit Union,

account 9764.




                             Page 7 of 24
 Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 9 of 32



On May 6, 2020, I obtained a seizure warrant from the United States

District Court for any and all funds maintained in UCBI Account 1408. See

1:20-MJ-355.

On May 7, 2020, federal law enforcement agents interviewed Cawanza

Wilkins. Wilkins stated she was not an employee of Flame Trucking and

that Fayne was her “godbrother.” Prior to receiving the $350,000 wire

transfer from Flame Trucking on April 23, 2020, Fayne told Wilkins that he

(Fayne) had received a COVID-19 loan from the U.S. Government and was

sending her some of it so that she could handle payroll for him when he

was not around. After receiving the $350,000 wire transfer from Fayne,

Wilkins stated that she made certain wire transfers for payroll at the

direction of Fayne, including an $84,000 wire to Status Jewelers in Duluth,

Georgia, and a $40,000 wire transfer for to S.T. at Arkansas Federal Credit

Union. Fayne told Wilkins both of these wire transactions were for payroll

purposes.

The investigation has determined that the $40,000 wire transfer to S.T. on

April 30, 2020 was for child support, and the $84,000 wire transfer to Status

Jeweler on April 28, 2020 was for jewelry, specifically the three pieces of

jewelry that I obtained seizure warrants for this morning in Case Number

1:20-MJ-361, those being the following:


                              Page 8 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 10 of 32



a.    one custom-made 18 kt Rolex 41mm Presidential watch, serial

      number 5636S3S8, with diamonds, which sold for $52,000;

b.    one 10 kt custom-made Cuban bracelet with 34.75 carats of

      diamonds, which sold for $24,500; and

c.    one 14 kt custom-made ring with 5.73 carats of diamonds, which

      sold for $3,750.

Payments for jewelry and child support are not an authorized uses of PPP

loan proceeds. See Federal Register /Vol. 85, No. 76 /Monday, April 20,

2020 /Rules and Regulations.

The above-described jewelry is listed in the following sales receipt that

Status Jeweler issued to Fayne:




                              Page 9 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 11 of 32




Records from Status Jeweler confirm that Fayne paid for the above-

described jewelry with an $84,000 wire transfer plus $1,065 in cash, that the

purchase was paid in full, and that the jewelry was delivered to Fayne at

the Subject Premises.



                             Page 10 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 12 of 32



A representative of Status Jeweler stated that the above-described jewelry

was delivered to Fayne at the Subject Premises on three separate days.

The watch was delivered on April 29, the bracelet was delivered on April

30, and the ring was delivered on May 1.

The following photograph shows Fayne wearing all three pieces of the

jewelry, that is, the watch, the bracelet, and the ring:




                               Page 11 of 24
   Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 13 of 32



Probable cause justifying seizure of electronic devices and electronically stored
                              information (“ESI”)

   As mentioned above, the fraudulent bank statements for October,

   November, and December 2019 were submitted to UCBI through the use

   of the e-mail account flametruckinc@gmail.com.

   Based on my training and experience, I know that a Gmail account is a

   Google account that offers users the ability to send and receive e-mail

   through an electronic device, such as a desktop computer, a tablet, a

   laptop, or a smartphone.

   Based on my training and experience, I also know that computer software

   that operates on electronic devices, such as desktop computers, tablets,

   and laptops, can be used to create fictitious documents that appear to be

   authentic, such as the fraudulent bank statements that were submitted to

   UCBI.

   Based on my training and experience, I am aware that those who use

   electronic devices for business purposes often store data on those devices,

   which can include, but is not limited to, email correspondence; financial

   and personal identification data, including bank account numbers, credit

   card numbers, and names, addresses, telephone numbers, and social

   security numbers; and/or records of financial transactions. Businesses like

   Flame Trucking, moreover, typically make use of accounting software to

                                  Page 12 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 14 of 32



track finances including payroll, expenses and accounts receivable, and

customer relationship management software to keep track of customers

and potential customers.

As described above and in Attachment B, this application seeks permission

to search for records that might be found on the Subject Premises, in

whatever form they are found. One form in which the records might be

found is data stored on a computer’s hard drive or other storage media.

Thus, the warrant applied for would authorize the seizure of electronic

storage media or, potentially, the copying of electronically stored

information, all under Rule 41(e)(2)(B).

Probable cause. I submit that if a computer or storage medium is found on

the Subject Premises, there is probable cause to believe those records will

be stored on that computer or storage medium, for at least the following

reasons:

a.    Based on my knowledge, training, and experience, I know that

      computer files or remnants of such files can be recovered months or

      even years after they have been downloaded onto a storage

      medium, deleted, or viewed via the Internet. Electronic files

      downloaded to a storage medium can be stored for years at little or

      no cost. Even when files have been deleted, they can be recovered


                             Page 13 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 15 of 32



     months or years later using forensic tools. This is so because when a

     person “deletes” a file on a computer, the data contained in the file

     does not actually disappear; rather, that data remains on the storage

     medium until it is overwritten by new data.

b.   Therefore, deleted files, or remnants of deleted files, may reside in

     free space or slack space—that is, in space on the storage medium

     that is not currently being used by an active file—for long periods of

     time before they are overwritten. In addition, a computer’s

     operating system may also keep a record of deleted data in a “swap”

     or “recovery” file.

c.   Wholly apart from user-generated files, computer storage media—in

     particular, computers’ internal hard drives—contain electronic

     evidence of how a computer has been used, what it has been used

     for, and who has used it. To give a few examples, this forensic

     evidence can take the form of operating system configurations,

     artifacts from operating system or application operation, file system

     data structures, and virtual memory “swap” or paging files.

     Computer users typically do not erase or delete this evidence,

     because special software is typically required for that task.

     However, it is technically possible to delete this information.


                            Page 14 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 16 of 32



d.    Similarly, files that have been viewed via the Internet are sometimes

      automatically downloaded into a temporary Internet directory or

      “cache.”

e.    Based on actual inspection of other evidence related to this

      investigation—the fraudulent bank statements—I believe that

      computer equipment was used to generate, store, and print

      documents used in the bank fraud scheme. As such, there is reason

      to believe that there is a computer system currently located on the

      Subject Premises.

Forensic evidence. As further described in Attachment B, this application

seeks permission to locate not only computer files that might serve as

direct evidence of the crimes described on the warrant, but also for

forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when. There is probable cause to

believe that this forensic electronic evidence will be on any storage

medium located at the Subject Premises because:

a.    Data on the storage medium can provide evidence of a file that was

      once on the storage medium but has since been deleted or edited, or

      of a deleted portion of a file (such as a paragraph that has been

      deleted from a word processing file). Virtual memory paging


                             Page 15 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 17 of 32



     systems can leave traces of information on the storage medium that

     show what tasks and processes were recently active. Web browsers,

     e-mail programs, and chat programs store configuration information

     on the storage medium that can reveal information such as online

     nicknames and passwords. Operating systems can record additional

     information, such as the attachment of peripherals, the attachment

     of USB flash storage devices or other external storage media, and the

     times the computer was in use. Computer file systems can record

     information about the dates files were created and the sequence in

     which they were created, although this information can later be

     falsified.

b.   As explained herein, information stored within a computer and

     other electronic storage media may provide crucial evidence of the

     “who, what, why, when, where, and how” of the criminal conduct

     under investigation, thus enabling the United States to establish and

     prove each element or alternatively, to exclude the innocent from

     further suspicion. In my training and experience, information stored

     within a computer or storage media (e.g., registry information,

     communications, images and movies, transactional information,

     records of session times and durations, internet history, and anti-


                            Page 16 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 18 of 32



     virus, spyware, and malware detection programs) can indicate who

     has used or controlled the computer or storage media. This “user

     attribution” evidence is analogous to the search for “indicia of

     occupancy” while executing a search warrant at a residence. The

     existence or absence of anti-virus, spyware, and malware detection

     programs may indicate whether the computer was remotely

     accessed, thus inculpating or exculpating the computer owner.

     Further, computer and storage media activity can indicate how and

     when the computer or storage media was accessed or used. For

     example, as described herein, computers typically contain

     information that log: computer user account session times and

     durations, computer activity associated with user accounts,

     electronic storage media that connected with the computer, and the

     IP addresses through which the computer accessed networks and

     the internet. Such information allows investigators to understand

     the chronological context of computer or electronic storage media

     access, use, and events relating to the crime under investigation.

     Additionally, some information stored within a computer or

     electronic storage media may provide crucial evidence relating to

     the physical location of other evidence and the suspect. For


                            Page 17 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 19 of 32



     example, images stored on a computer may both show a particular

     location and have geolocation information incorporated into its file

     data. Such file data typically also contains information indicating

     when the file or image was created. The existence of such image

     files, along with external device connection logs, may also indicate

     the presence of additional electronic storage media (e.g., a digital

     camera or cellular phone with an incorporated camera). The

     geographic and timeline information described herein may either

     inculpate or exculpate the computer user. Last, information stored

     within a computer may provide relevant insight into the computer

     user’s state of mind as it relates to the offense under investigation.

     For example, information within the computer may indicate the

     owner’s motive and intent to commit a crime (e.g., internet searches

     indicating criminal planning), or consciousness of guilt (e.g.,

     running a “wiping” program to destroy evidence on the computer

     or password protecting/encrypting such evidence in an effort to

     conceal it from law enforcement).

c.   A person with appropriate familiarity with how a computer works

     can, after examining this forensic evidence in its proper context,




                             Page 18 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 20 of 32



      draw conclusions about how computers were used, the purpose of

      their use, who used them, and when.

d.    The process of identifying the exact files, blocks, registry entries,

      logs, or other forms of forensic evidence on a storage medium that

      are necessary to draw an accurate conclusion is a dynamic process.

      While it is possible to specify in advance the records to be sought,

      computer evidence is not always data that can be merely reviewed

      by a review team and passed along to investigators. Whether data

      stored on a computer is evidence may depend on other information

      stored on the computer and the application of knowledge about how

      a computer behaves. Therefore, contextual information necessary to

      understand other evidence also falls within the scope of the warrant.

e.    Further, in finding evidence of how a computer was used, the

      purpose of its use, who used it, and when, sometimes it is necessary

      to establish that a particular thing is not present on a storage

      medium. For example, the presence or absence of counter-forensic

      programs or anti-virus programs (and associated data) may be

      relevant to establishing the user’s intent.

Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on


                               Page 19 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 21 of 32



storage media often requires the seizure of the physical storage media and

later off-site review consistent with the warrant. In lieu of removing

storage media from the Subject Premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking

of a complete electronic picture of the computer’s data, including all

hidden sectors and deleted files. Either seizure or imaging is often

necessary to ensure the accuracy and completeness of data recorded on the

storage media, and to prevent the loss of the data either from accidental or

intentional destruction. This is true because of the following:

a.    The time required for an examination. As noted above, not all

      evidence takes the form of documents and files that can be easily

      viewed on site. Analyzing evidence of how a computer has been

      used, what it has been used for, and who has used it requires

      considerable time, and taking that much time on premises could be

      unreasonable. As explained above, because the warrant calls for

      forensic electronic evidence, it is exceedingly likely that it will be

      necessary to thoroughly examine storage media to obtain evidence.

      Storage media can store a large volume of information. Reviewing

      that information for things described in the warrant can take weeks




                              Page 20 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 22 of 32



      or months, depending on the volume of data stored, and would be

      impractical and invasive to attempt on-site.

b.    Technical requirements. Computers can be configured in several

      different ways, featuring a variety of different operating systems,

      application software, and configurations. Therefore, searching them

      sometimes requires tools or knowledge that might not be present on

      the search site. The vast array of computer hardware and software

      available makes it difficult to know before a search what tools or

      knowledge will be required to analyze the system and its data on

      the Subject Premises. However, taking the storage media off-site

      and reviewing it in a controlled environment will allow its

      examination with the proper tools and knowledge.

c.    Variety of forms of electronic media. Records sought under this

      warrant could be stored in a variety of storage media formats that

      may require off-site reviewing with specialized forensic tools.

Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging,

or otherwise copying storage media that reasonably appear to contain

some or all of the evidence described in the warrant, and would authorize

a later review of the media or information consistent with the warrant.


                             Page 21 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 23 of 32



The later review may require techniques, including but not limited to

computer-assisted scans of the entire medium, that might expose many

parts of a hard drive to human inspection in order to determine whether it

is evidence described by the warrant.

                              Conclusion

For the reasons set forth above, I submit that there is probable cause to

believe that Fayne violated the bank fraud statute, 18 U.S.C. § 1344, in two

ways: first, by making false statements to UCBI in connection with Flame

Trucking’s PPP loan application; and second, by using proceeds from

Flame Trucking’s PPP loan to pay child support and purchase jewelry. In

addition, I submit that there is probable cause to believe that Fayne’s

personal use of the PPP loan proceeds (to pay child support and purchase

jewelry) violated the money laundering statutes, specifically 18 U.S.C.

§ 1956(a)(1)(B)(i) and 18 U.S.C. § 1957.

Since the jewelry that is the subject of my seizure warrants was delivered

to the Subject Premises approximately one week ago, since it appears

from the photograph that Fayne purchased the jewelry for himself, and

since Fayne lives at the Subject Premises, I submit that it is reasonable to

believe that the jewelry is currently located at the Subject Premises.




                              Page 22 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 24 of 32



Since Flame Trucking’s Principal Office is located at the Subject Premises,

and since the Gmail account that Fayne used to send fraudulent bank

statements to UCBI in support of Flame Trucking’s fraudulent PPP loan

application can only be accessed using an electronic device, such as a

computer, a smartphone, or a tablet, I submit that it is reasonable to

believe that one or more electronic devices are located at the Subject

Premises.

I further submit that it is reasonable to believe that business records

pertaining to Flame Trucking, records pertaining to the fraudulent PPP

loan application Fayne submitted to UCBI in the name of Flame Trucking,

and records pertaining to Fayne’s illegal use of the PPP loan proceeds are

stored on one or more electronic devices located at the Subject Premises.

I therefore request that the Court issue the proposed search warrant

authorizing the search of the Subject Premises, as further described in

Attachment A, for the things described in Attachment B.

                          Request for Sealing

I further request that the Court order that all papers in support of this

application, including the affidavit and search warrants, be sealed until

further order of the Court. These documents discuss an ongoing criminal

investigation that is neither public nor known to the targets of the


                              Page 23 of 24
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 25 of 32



investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may give targets an opportunity to flee

or continue flight from prosecution, destroy or tamper with evidence,

change patterns of behavior, intimidate potential witnesses, notify

confederates or otherwise seriously jeopardize the investigation.




                             Page 24 of 24
       Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 26 of 32




                    Attachment A
                Property to be Searched
The property to be searched is a residence located at 4029 Mountain Side Trail,
Dacula, Georgia, 30019. It is depicted in the photographs below and is a two
story, brown brick, five bedroom, three bathroom, approximately 4,170 square
foot single family home with black shutters located in the Overlook subdivision
in Dacula, Georgia. The front door is black with windows on the top half of the
door. The three vehicle garage is brown and is on the left side of the home if it is
faced from the roadway. The Subject Premises includes the residence, the
garage, the curtilage, and outbuildings located at the Subject Premises or within
its curtilage.
       Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 27 of 32




                           Attachment B
                   Property to be Seized
   1. Records, in whatever format found, relating to violations of Title 18,

United States Code, §§§ 1344 (Bank Fraud), 1956 (Money Laundering), 1957

(Transactional Money Laundering), and conspiracy to commit these offenses,

involving MAURICE JOHNSON FAYNE, FLAME TRUCKING, CAWANZA

WILKINS and others identified and/or unidentified, and occurring after April 4,

2019, including:

         a. Records, information, and/or communications related to the Small

             Business Administration and the Paycheck Protection Program;

         b. Records, information, and/or communications relating to bank

             accounts, loan accounts, credit card accounts, or other financial

             accounts, including, but not limited to, account numbers, credit and

             debit cards, records concerning the establishment, possession,

             access, and control of the accounts, wire transfers, deposits and

             other credits, debits and other withdrawals, monetary instruments,

             cashier’s checks, personal checks, receipts, letters of credit, credit

             card statements, money orders, passbooks, cancelled checks,
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 28 of 32



     certificates of deposit, loan records, income and expense summaries,

     and cash disbursement journals;

  c. All tax records, including but not limited to state and federal

     individual and corporate tax returns;

  d. Records, information, and communications relating to and

     reflecting FLAME TRUCKING, including, but not limited to,

     Secretary of State or other government office records, registration

     records, Articles of Incorporation and other incorporation

     documents, bank records, employment records, paychecks,

     paystubs, work schedules, records of and agreements with payroll

     processing companies, letterhead, email addresses, websites, and

     correspondence;

  e. All communications, in any form, with or between MAURICE

     JOHNSON FAYNE and the following individuals: CAWANZA

     WILKINS, JONATHAN MARTIN, TYRICE VAUGHAN, GREAT

     DANE LLC, DANIEL JAY, TRANSAM TRUCKING EXCHANGE,

     CORNELIUS HOOD, MICHAEL SARGENT, JAMAAL SHEPARD,

     and JACQUELINE WOODS;
     Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 29 of 32



        f. Lists of contacts and related identifying information for other co-

            conspirators, including, but not limited to, aliases, phone numbers,

            photographs, and social media;

        g. Official checks, cashier’s checks, money orders, United States

            currency, foreign currency, or any other monetary instruments;

        h. Indicia of occupancy, residence, control or ownership of the

            SUBJECT PREMISES;

        i. Records, information, and/or communications related to United

            Community Bank, Inc., including correspondence to and from the

            bank;

        j. Records related to Arvest Bank, including bank statements;

        k. Records related to flametruckinc@gmail.com;

        l. Any documents, records, programs, or applications that identify the

            internet service provided to the SUBJECT PREMISES; and

        m. Records and information establishing ownership and control over

            the seized items in paragraphs 2, 3, and 4.

  2. 18 kt Rolex 41mm Presidential watch, serial number 5636S3S8, with

diamonds.

  3. 10 kt custom-made Cuban bracelet with 34.75 carats of diamonds.

  4. 14 kt custom-made ring with 5.73 carats of diamonds.
       Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 30 of 32



   5. For any computer or storage medium whose seizure is otherwise

authorized by this warrant, and any computer or storage medium that contains

or in which is stored records or information that is otherwise called for by this

warrant (hereinafter, “COMPUTER”):

         a. evidence of who used, owned, or controlled the COMPUTER at the

             time the things described in this warrant were created, edited, or

             deleted, such as logs, registry entries, configuration files, saved

             usernames and passwords, documents, browsing history, user

             profiles, email, email contacts, “chat,” instant messaging logs,

             photographs, and correspondence;

         b. evidence of software that would allow others to control the

             COMPUTER, such as viruses, Trojan horses, and other forms of

             malicious software, as well as evidence of the presence or absence of

             security software designed to detect malicious software;

         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the computer was accessed or

             used to determine the chronological context of computer access, use,

             and events relating to crime under investigation and to the

             computer user;
Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 31 of 32



  e. evidence indicating the computer user’s state of mind as it relates to

     the crime under investigation;

  f. evidence of the attachment to the COMPUTER of other storage

     devices or similar containers for electronic evidence;

  g. evidence of counter-forensic programs (and associated data) that are

     designed to eliminate data from the COMPUTER;

  h. evidence of the times the COMPUTER was used;

  i. passwords, encryption keys, and other access devices that may be

     necessary to access the COMPUTER;

  j. documentation and manuals that may be necessary to access the

     COMPUTER or to conduct a forensic examination of the

     COMPUTER;

  k. records of or information about Internet Protocol addresses used by

     the COMPUTER;

  l. records of or information about the COMPUTER’s Internet activity,

     including firewall logs, caches, browser history and cookies,

     “bookmarked” or “favorite” web pages, search terms that the user

     entered into any Internet search engine, and records of user-typed

     web addresses; and
       Case 1:20-mc-00833-CMS Document 1 Filed 05/08/20 Page 32 of 32



         m. contextual information necessary to understand the evidence

            described in this attachment.

   6. Routers, modems, and network equipment used to connect computers to

      the Internet.



       As used above, the terms “records” and “information” includes all forms
of creation or storage, including any form of computer or electronic storage (such
as hard disks or other media that can store data); any handmade form (such as
writing); any mechanical form (such as printing or typing); and any
photographic form (such as microfilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies).

       The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook
computers, mobile phones, tablets, server computers, and network hardware.
The term “storage medium” includes any physical object upon which computer
data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

        This warrant authorizes a review of electronic storage media and
electronically stored information seized or copied pursuant to this warrant in
order to locate evidence, fruits, and instrumentalities described in this warrant.
The review of this electronic data may be conducted by any government
personnel assisting in the investigation, who may include, in addition to law
enforcement officers and agents, attorneys for the government, attorney support
staff, and technical experts. Pursuant to this warrant, the FBI may deliver a
complete copy of the seized or copied electronic data to the custody and control
of attorneys for the government and their support staff for their independent
review.
